Exhibit 10.2

 

Execution Copy

 

AASTROM BIOSCIENCES, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 9, 2012, by
and among Aastrom Biosciences, Inc., a corporation organized under the laws of
the State of Michigan (the “Company”), and each of the persons or entities
listed on Exhibit A hereto (the “Purchasers”).

 

WHEREAS:

 

A.            In connection with the Securities Purchase Agreement, dated as of
even date herewith, by and among the Company and the Purchasers (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Purchasers shares (the
“Shares”) of the Company’s Series B-1 Convertible Preferred Stock, no par value
per share (the “Preferred Stock”).

 

B.            To induce the Purchasers to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchasers
hereby agree as follows:

 

1.     DEFINITIONS.

 

A.    As used in this Agreement, the following terms shall have the following
meanings:

 

i.      “Common Stock” means shares of the Company’s common stock, no par value
per share.

 

ii.     “Controlling Purchaser” means Eastern Capital Limited, a Cayman exempted
company, and its successors and assigns.

 

iii.    “Purchasers” means the Purchasers and any transferees or assignees
pursuant to Section 12 hereof.

 

iv.    “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act, or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
Registration Statement(s) by the U.S. Securities and Exchange Commission (the
“SEC”).

 

v.     “Registrable Securities” means (a) the shares of Common Stock issued or
issuable upon the conversion of the Shares, the Exchange Shares or the Dividend
Shares in

 

--------------------------------------------------------------------------------


 

accordance with the terms of the Certificate of Designation (collectively, the
“Conversion Shares”), and (b) any shares of capital stock issued or issuable,
from time to time (with any adjustments), to any Purchaser by virtue of any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event in respect of the Conversion Shares; provided, however, that shares of
Common Stock that are Registrable Securities shall cease to be Registrable
Securities upon the earliest of (A) the date and to the extent that such shares
are permitted to be publicly sold without limitations pursuant to
Rule 144(b)(1)(i) under the Securities Act; provided that a period of at least
one year, as determined in accordance with paragraph (d) of Rule 144 under the
Securities Act, has elapsed since the later of the date such shares were
acquired from the Company or an affiliate of the Company, (B) the date that such
shares are sold (I) pursuant to a registration statement, (II) to or through a
broker, dealer or underwriter in a public securities transaction and/or (III) in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act such that all transfer restrictions and restrictive
legends with respect thereto, if any, are removed upon the consummation of such
sale, or (C) any sale or transfer to any person or entity in violation of
Section 12 of this Agreement.  Wherever reference is made in this Agreement to a
request or consent of holders of a certain percentage of Registrable Securities,
the determination of such percentage shall include shares of Common Stock
issuable upon conversion of the Shares, even if such conversion has not been
effected.

 

vi.    “Registration Statement” means a registration statement of the Company
under the Securities Act covering the Registrable Securities.

 

B.    Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Securities Purchase Agreement.

 

2.     MANDATORY REGISTRATION.  The Company shall file with the SEC and use its
reasonable best efforts to cause to become effective a Registration Statement on
Form S-3 (or, if Form S-3 is not then available, on such form of Registration
Statement as is then available to effect a registration of all of the
Registrable Securities), including the prospectus to be used in connection
therewith, covering the resale of the Registrable Securities within one hundred
twenty (120) days of receipt of a request from the Controlling Purchaser (the
“Registration Deadline”).  No other Person shall be permitted to offer
securities under the Registration Statement unless the Controlling Purchaser
consents in writing, which consent will not be unreasonably withheld.  The
Controlling Purchaser shall be entitled to specify the plan of distribution
under any Registration Statement required by this Section 2, which may include
one or more underwritten or similar Shelf Takedowns (as defined below).

 

3.     SHELF TAKEDOWNS.

 

A.    At any time following the date on which the Shares are converted to Common
Stock, at the request of the Controlling Purchaser, the Company shall facilitate
in the manner described in this Agreement a “takedown” sale from the
Registration Statement (a “Shelf Takedown”), including, if requested by the
Controlling Purchaser, an underwritten or similar Shelf Takedown, with respect
to the number of Registrable Securities specified by the Controlling Purchaser. 
The Controlling Purchaser shall be entitled to select the underwriter for any
Shelf Takedown, if applicable, subject to the reasonable approval of the
Company.

 

2

--------------------------------------------------------------------------------


 

B.    The Company shall not be obligated to effect, or to take any action to
effect, any underwritten or similar Shelf Takedown pursuant to Section 2 or
Section 3 (i) during the period that is sixty (60) days before the Company’s
good faith estimate of the date of filing of, and ending on a date that is one
hundred eighty (180) days after the effective date of, a Company-initiated
registration statement, provided, that the Company is using its good faith
reasonable best efforts to cause such registration statement to become effective
as soon as practicable; (ii) after the Company has effected an aggregate of two
underwritten or similar Shelf Takedowns pursuant to Section 2 of this Agreement;
or (iii) if the Company has effected one (1) underwritten or similar Shelf
Takedown pursuant to Section 2 of this Agreement within the twelve (12) month
period immediately preceding the date of such request.

 

C.    No Shelf Takedown under this Section 3 shall relieve the Company of its
obligation, if any, to effect sales of Registrable Securities pursuant to
Section 4.

 

4.     PIGGYBACK OFFERINGS.

 

A.    At any time following the date on which the Shares are converted to Common
Stock, subject to the other restrictions contained in this Section 4, if the
Company proposes, other than pursuant to Section 3, to conduct or facilitate any
offering (a “Piggyback Offering”) of any equity securities of the Company
(collectively, “Other Securities”) for public sale under the Securities Act
(whether proposed to be offered for sale by the Company or by any other Person),
the Company shall use its reasonable best efforts to conduct such Piggyback
Offering in a manner which would permit the inclusion of Registrable Securities
in such Piggyback Offering and the Company will give prompt written notice, but
in any event within ten (10) days of such proposed Piggyback Offering, (which
notice shall specify the intended method or methods of disposition and the
number and type of Other Securities proposed to be included in such Piggyback
Offering) to the Controlling Purchaser of its intention to do so (such notice,
an “Piggyback Notice”), and upon the written request of the Controlling
Purchaser delivered to the Company within five (5) Business Days after the
giving of any such notice (which request shall specify the number of Registrable
Securities requested to be disposed of by Purchasers), the Company shall use its
reasonable best efforts to cause to be included in such Piggyback Offering of
Other Securities, such Registrable Securities requested by the Controlling
Purchaser to be included in such Piggyback Offering; provided, however, that:

 

i.      if, at any time after giving such written notice of its intention to
conduct or facilitate a Piggyback Offering and prior to the date of the final
prospectus in respect of a Piggyback Offering, the Company shall determine for
any reason not to conduct or facilitate the Piggyback Offering, the Company may,
at its election, give written notice of such determination to the Controlling
Purchaser, if the Controlling Purchaser requested the inclusion of Registrable
Securities in such Piggyback Offering, and thereupon the Company shall be
relieved of its obligation to include the Registrable Securities in the
Piggyback Offering (but not from its obligation to pay registration expenses in
accordance with Section 7 of this Agreement to the extent incurred in connection
therewith);

 

ii.     the Company will not be required to include any Registrable Securities
in any Piggyback Offering pursuant to this Section 4 if the Company shall have
been advised by the managing underwriter for the offering that, in such firm’s
good faith opinion, the inclusion of

 

3

--------------------------------------------------------------------------------


 

Registrable Securities in such offering at that time may interfere with an
orderly sale and distribution of the Other Securities being sold in such
offering or materially and adversely affect the price of such Other Securities;
provided, however, that if an offering of some but not all of the Registrable
Securities requested to be included by the Controlling Purchaser and securities
of all other Persons having rights to include securities held by them in such
offering would not adversely affect the distribution or price of the securities
to be sold in the offering in the good faith opinion of such firm, then the
Company will include in such offering: first, the Other Securities to be offered
for the Company’s account and pursuant to demands of other stockholders, second,
the Registrable Securities of the Purchasers as well as all other shares of
Common Stock of third party stockholders that are entitled to participate in the
offering under other registration rights agreements, allocated pro rata among
the Registrable Securities of the Purchasers and the shares of Common Stock held
by such third parties based on the number of shares of Common Stock that the
Purchasers and third party stockholders have elected to include in such offering
as of the date of the Piggyback Notice and third, all Other Securities requested
to be included in such Piggyback Offering; and

 

iii.    the Company shall not be required to give notice of, or effect any
Piggyback Offering of Registrable Securities under this Section 4 incidental to,
the offering of any of its securities in connection with mergers,
consolidations, acquisitions, exchange offers, subscription offers, dividend
reinvestment plans, stock options or other employee benefit or compensation
plans or any offering pursuant to that certain At Market Issuance Sales
Agreement, dated June 16, 2011, by and between the Company and McNicoll, Lewis &
Vlak LLC.

 

B.    No inclusion of Registrable Securities in any Piggyback Offering under
this Section 4 shall relieve the Company of its obligations (if any) to effect
the registration of Registrable Securities or facilitate a Shelf Takedown
pursuant to Sections 2 and 3.

 

C.    The Controlling Purchaser agrees, in the case of a Piggyback Offering, to
consider in good faith any reasonable request by the managing underwriter of
such Piggyback Offering that the Controlling Purchaser enter into a reasonable
and customary lock up with respect to the of capital stock of the Company held
by the Controlling Purchaser.

 

5.     OBLIGATIONS OF THE COMPANY; COVENANTS; ACKNOWLEDGEMENTS.

 

In connection with the Registration or offering of Registrable Securities, the
Company shall have the following obligations:

 

A.    The Company shall prepare and file with the SEC one or more Registration
Statements within the time periods specified herein, and use its reasonable best
efforts to cause such Registration Statement to become effective as promptly as
practicable and to remain continuously effective under the Securities Act until
such time as all securities covered thereby are no longer Registrable Securities
(the “Registration Period”).  For the avoidance of doubt, if a Registration
Statement covering the resale of Registrable Securities ceases to be effective
at any time, the Company shall immediately file a new Registration Statement and
cause such Registration Statement to be declared effective and remain
continuously effective;

 

4

--------------------------------------------------------------------------------


 

B.    The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective pursuant to Rule 415
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act in order to enable the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statement;

 

C.    In connection with the effectiveness of the Registration Statement, the
Company shall furnish to each Purchaser whose Registrable Securities are
included in the Registration Statement within three Trading Days of the date of
effectiveness of the Registration Statement or any amendment thereto, a notice
stating that the Registration Statement or amendment has been declared
effective; and such number of copies of a prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as such Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser;

 

D.    Within a reasonable time prior to the filing of any Registration
Statement, any prospectus, any amendment to a Registration Statement, amendment
or supplement to a prospectus or any free writing prospectus, the Company shall
provide copies of such documents to the Purchasers of the Registrable Securities
being sold and to the underwriter or underwriters of an underwritten offering,
if applicable, and to underwriter’s counsel; and fairly consider such reasonable
changes in any such documents prior to the filing thereof as a Purchaser or the
underwriter or underwriters may request;

 

E.    The Company shall comply in all material respects with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Registration Statement during the Registration Period;

 

F.     The Company shall use its reasonable best efforts to (i) register and
qualify all Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions in the United States as each Purchaser who holds
Registrable Securities being offered reasonably requests, (ii) prepare and file
in those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (a) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 5(F), (b) subject itself
to general taxation in any such jurisdiction, (c) file a general consent to
service of process in any such jurisdiction, (d) provide any undertakings that
cause the Company undue expense or burden, or (e) make any change in its charter
or by-laws, which in each case the Board of Directors of the Company determines
to be contrary to the best interests of the Company and its shareholders.

 

5

--------------------------------------------------------------------------------


 

G.    The Company shall notify each Purchaser who holds Registrable Securities
of the time when a supplement to any prospectus forming a part of such
Registration Statement has been filed and of any request by the SEC for the
amending or supplementing of such Registration Statement or prospectus.  If the
Company has delivered a Prospectus and after having done so the prospectus is
amended to comply with the requirements of the Securities Act, the Company shall
promptly notify each Purchaser who holds Registrable Securities and, if
requested, such Purchasers shall immediately cease making offers of Registrable
Securities and return all prospectuses to the Company.  The Company shall
promptly provide the Purchasers with revised prospectuses and, following receipt
of the revised prospectuses, the Purchasers shall be free to resume making
offers of the Registrable Securities.

 

H.    The Company shall provide a transfer agent and registrar, which may be a
single entity, and CUSIP number for the Registrable Securities not later than
the effective date of the Registration Statement.

 

I.     The Company shall cooperate with the Purchasers and the sole underwriter
or managing underwriter of an underwritten offering, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be offered pursuant to the Registration Statement and not bearing
any restrictive legends, and enable such certificates to be in such
denominations or amounts and registered in such names as the Purchasers or the
sole underwriter or managing underwriter of an underwritten offering of shares,
if any, may reasonably request.

 

J.     At the reasonable request of the Purchasers holding a majority of the
Registrable Securities, the Company shall prepare and file with the SEC such
amendments (including post effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

 

K.    The Company agrees that if a Purchaser advises the Company that such
Purchaser believes (based on the advice of such Purchaser’s legal counsel) that
it could reasonably be deemed to be an “underwriter” as defined in
Section 2(a)(11) of the Securities Act in connection with the Registration
Statement in respect of any registration of Registrable Securities pursuant to
this Agreement, and any amendment or supplement thereof (any such Registration
Statement or amendment or supplement a “Underwriter Registration Statement”),
then the Company will cooperate with Purchasers in allowing Purchasers to
conduct customary “underwriter’s due diligence” with respect to the Company and
satisfy its obligations in respect thereof.  In addition, at the Controlling
Purchaser’s request, the Company will furnish to the Purchasers, on the date of
the effectiveness of any Underwriter Registration Statement and thereafter from
time to time on such dates as the Controlling Purchaser may reasonably request,
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Purchasers, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Underwriter Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, including a standard “10b-5” opinion for such
offering, addressed to the Purchasers.  The Company will also permit legal
counsel to the Controlling Purchaser to review and comment upon any such

 

6

--------------------------------------------------------------------------------


 

Underwriter Registration Statement at least five Business Days prior to its
filing with the SEC and all amendments and supplements to any such Underwriter
Registration Statement within a reasonable time period prior to their filing
with the SEC and not file any Underwriter Registration Statement or amendment or
supplement thereto in a form to which the Controlling Purchaser’s legal counsel
reasonably objects.

 

L.    The Company shall use its reasonable best efforts to cause all Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange or trading system on which similar securities issued by the Company are
then listed.

 

M.   The Company shall use its reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of the Registration Statement at the
earliest possible time.

 

N.    The Company shall enter into such agreements and take such other
appropriate actions as are customary and reasonably necessary to expedite or
facilitate the disposition of such Registrable Securities (including, in the
case of an underwritten offering, underwriting agreements in customary form, and
including provisions with respect to indemnification and contribution in
customary form and consistent with the provisions relating to indemnification
and contribution contained herein and including provisions with respect to a
lock up by the Company of up to ninety (90) days), and in that regard, deliver
to the Purchasers such documents and certificates as may be reasonably requested
by any Purchaser of the Registrable Securities being sold or, as applicable, the
managing underwriters, to evidence the Company’s compliance with this Agreement
including, without limitation, using its reasonable efforts to cause its
independent accountants to deliver to the Company (and to the Purchasers selling
Registrable Securities in any offering) an accountants’ comfort letter
substantially similar to that in scope delivered in an underwritten public
offering and covering audited and interim financial statements included in the
registration statement or, if such letter can not be obtained through the
exercise of the Company’s reasonable efforts, cause its independent accountants
to deliver to the Company (and to the Purchasers of Registrable Securities being
sold in any offering) a comfort letter based on negotiated procedures providing
comfort with respect to the Company’s financial statements included or
incorporated by reference in the registration statement at the highest level
permitted to be given by such accountants under the then applicable standards of
the Association of Independent Certified Accountants with respect to such
registration statement. In addition, the Company shall furnish to the Purchasers
an opinion of counsel in substance and scope to that customarily delivered to
underwriters in public offerings, including a standard “10b-5” opinion for such
offering.

 

O.    The Company covenants and agrees not to effect any public sale or
distribution of equity securities of the Company during the thirty (30) day
period prior to, and during the sixty (60) day period following, the
consummation of an underwritten offering in which Purchasers are participating
pursuant to Section 3 hereof, or such other period as the managing underwriter
may require, except pursuant to registrations on Form S-4, Form S-8 or any
successor form for the registration of securities issued or to be issued in
connection with a merger, acquisition or employee benefit plan.

 

P.             The Company represents and warrants to the Purchasers that the
Company has not granted any other Person registration rights, which registration
rights have not yet been

 

7

--------------------------------------------------------------------------------


 

exercised.  The Company covenants and agrees not to enter into any other
registration rights agreement after the date hereof that contains registration
rights in favor of a third party unless such third party’s registrations rights
were limited to the right to include securities in any registration on a
subordinate basis after all Purchasers have had the opportunity to include in
the registration and offering all shares of Registrable Securities that they
wish to so include, provided, however, that the Company may enter into
agreements with third parties that grant such third party registration rights
that are limited to the right to include securities in any registration on a
pari passu basis with the registration rights of the Purchasers hereunder with
the written consent of the Purchasers holding a majority of the then outstanding
Registrable Securities, which consent shall not be unreasonably withheld,
delayed or conditioned.

 

6.     OBLIGATIONS OF THE PURCHASERS.  In connection with the registration of
the Registrable Securities, the Purchasers shall have the following obligations:

 

A.    It shall be a condition precedent to the obligations of the Company under
Sections 4 and 5 with respect to the Registrable Securities of a particular
Purchaser that such Purchaser shall furnish to the Company such information
regarding itself as shall be reasonably required to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.  At least fifteen (15)
days prior to the first anticipated filing date of the Registration Statement,
the Company shall notify each Purchaser of the information the Company requires
from each such Purchaser.

 

B.    Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from such Registration Statement.

 

C.    Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Sections 5(G) or 11, such
Purchaser will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Purchaser’s receipt of the copies of the supplemented or amended
prospectus contemplated by Sections 5(G) or 11.

 

7.     EXPENSES OF REGISTRATION.  All reasonable expenses incurred by the
Company or the Purchasers in connection with registrations, filings or
qualifications pursuant to Sections 2, 3, 4 and 5 above, including, without
limitation, all registration, listing, filing and qualifications fees, printers
and accounting fees, the fees and disbursements of counsel for the Company and
the fees and disbursements of one counsel selected by the Purchasers, such fees
and disbursements for Purchaser’s counsel not to exceed $25,000 in the
aggregate, shall be borne by the Company, excluding underwriting discounts,
selling commissions and similar costs (which underwriting discounts, selling
commissions and similar costs shall be borne by the Purchasers pro rata on the
basis of the number of Registrable Securities registered on their behalf),
provided, however, that the Purchasers shall reimburse the Company for the fees
and disbursements of counsel for the Company that exceed $100,000 in the
aggregate in connection with underwritten registrations and Shelf Takedowns
pursuant to Section 2 and 3 of this Agreement.

 

8

--------------------------------------------------------------------------------


 

8.     INDEMNIFICATION.  In the event any Registrable Securities are included in
a Registration Statement under this Agreement:

 

A.    To the extent permitted by law, the Company will indemnify, hold harmless
and defend (i) each Purchaser who holds such Registrable Securities, and
(ii) the directors, officers, partners, members, employees and agents of such
Purchaser and each person who controls any Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), if any, (each, an “Indemnified Person”),
against any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, “Claims”) to which any of them may become subject insofar as such
Claims arise out of or are based upon:  (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any document
incorporated by reference therein or the omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii), collectively, “Violations”).  Subject to
the restrictions set forth in Section 8(C) with respect to the number of legal
counsel, the Company shall reimburse the Purchasers and each other Indemnified
Person, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the obligations of the Company
contained in this Section 8(A):  (i) shall not apply to a Claim arising out of
or based upon (A) a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in the Registration Statement or any such amendment thereof or
supplement thereto, (B) the failure of a Purchaser to comply with
Section 6(C) or (C) the use by a Purchaser in connection with any sale or sales
of Registrable Securities of a prospectus containing any untrue statement or
omission of a material fact following notification by the Company that such
prospectus contains an untrue statement or omission of a material fact and
receipt by the Purchaser of a corrected prospectus; and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Purchasers pursuant to Section 12 hereof.

 

B.    Each Purchaser who holds such Registrable Securities agrees severally and
not jointly to indemnify, hold harmless and defend, the Company, each of its
directors, each of its officers who signs the Registration Statement, its
employees, agents and each person, if any, who

 

9

--------------------------------------------------------------------------------


 

controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any other shareholder selling securities
pursuant to the Registration Statement or any of its directors or officers or
any person who controls such shareholder within the meaning of the Securities
Act or the Exchange Act (collectively and together with an Indemnified Person,
an “Indemnified Party”), against any Claim to which any of them may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Claim arises out of or is based upon any Violation, in each case if and to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished to the Company by such
Purchaser expressly for use in connection with such Registration Statement; and
subject to Section 8(C) such Purchaser will reimburse any legal or other
expenses (promptly as such expenses are incurred and are due and payable)
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that (I) the obligations of a Purchaser contained
in this Section 8(B) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of such
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed, and (II) the Purchaser shall be liable under this Agreement (including
this Section 8(B) and Section 9) for only that amount as does not exceed the
gross proceeds actually received by such Purchaser as a result of the sale of
Registrable Securities pursuant to such Registration Statement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Purchasers pursuant to Section 12 hereof.

 

C.    Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 8 of notice of the threat or commencement of any action (including
any governmental action), such Indemnified Person or Indemnified Party shall, if
a Claim in respect thereof is to made against any indemnifying party under this
Section 8, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that such indemnifying party shall not be entitled to assume such
defense and an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicts of interest between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action include both the Indemnified Person or the Indemnified Party and the
indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines, based upon the reasonable opinion of counsel, that there
may be legal defenses available to such Indemnified Person or Indemnified Party
which are in conflict with those available to such indemnifying party.  The
indemnifying party shall pay for only one separate legal counsel for the
Indemnified Persons or the Indemnified Parties, as applicable, and such legal
counsel shall be selected by Purchasers holding a majority of the Registrable
Securities included in the Registration Statement to which the Claim relates
(with the approval of the Purchasers if it holds Registrable Securities included
in such Registration Statement), if the Purchasers are entitled to
indemnification hereunder, or by the Company, if the

 

10

--------------------------------------------------------------------------------


 

Company is entitled to indemnification hereunder, as applicable.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 8,
except to the extent that the indemnifying party is actually prejudiced in its
ability to defend such action.

 

D.    The Indemnified Party shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party which relates to such action or
claim.

 

E.    No indemnifying party shall, except with the consent of each Indemnified
Party (which consent shall not be unreasonably withheld, conditioned or
delayed), consent to entry of any judgment or enter into any settlement which
does not include the giving by the claimant to such Indemnified Party a release
from all liability in respect to such claim or litigation.

 

9.    CONTRIBUTION.  To the extent any indemnification by an indemnifying party
required by the terms of this Agreement is prohibited or limited by law, the
indemnifying party, in lieu of indemnifying the Indemnified Party, agrees to
contribute with respect to any amounts for which it would otherwise be liable
under Section 8 up to the amount paid or payable by the indemnifying party as a
result of the Claims in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the Indemnified
Person or Indemnified Party, as the case may be, on the other hand, with respect
to the Violation giving rise to the applicable Claim; provided, however, that
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 8, (ii) no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the amount of gross
proceeds received by such seller from the sale of such Registrable Securities. 
The relative fault of the Company and the Purchasers shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of material fact related to information supplied by the Company or the
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

10.  REPORTS UNDER THE EXCHANGE ACT.  With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit each
Purchaser to sell securities of the Company to the public without registration
(“Rule 144”), so long as such Purchaser holds Registrable Securities, the
Company agrees to:

 

i.      make and keep public information regarding the Company available, as
those terms are understood and defined in Rule 144, at all times from and after
the date of this Agreement;

 

11

--------------------------------------------------------------------------------


 

ii.     file with the SEC in a timely manner and make and keep available all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing and availability of such reports and other documents is required by
the applicable provisions of Rule 144, at all times from and after the date of
this Agreement; and

 

iii.    furnish to each Purchaser so long as such Purchaser owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Purchasers to sell such securities under Rule 144 without registration.

 

11.  SUSPENSION OF USE OF PROSPECTUS.  The Company may, by written notice to the
Purchasers, (i) delay the filing of, or effectiveness of, the Registration
Statement; or (ii) suspend the Registration Statement after effectiveness and
require that the Purchasers immediately cease sales of Registrable Securities
pursuant to the Registration Statement, if (a) the Company reasonably believes
that there is or may be in existence material nonpublic information or events
involving the Company, the failure of which to be disclosed in the prospectus
included in the registration statement would result in a Violation and (b) the
Company shall furnish to the Purchasers a certificate signed by the Chairman of
the Board of Directors of the Company stating that in the good faith judgment of
the Board of Directors of the Company, it would have a material adverse effect
on the Company (which for this purpose shall include a material adverse effect
on a pending transaction) to disclose such material nonpublic information or
events in the prospectus included in the registration statement (a
“Suspension”).  The Company shall not disclose such information or events to any
Purchaser.  If the Company requires the Purchasers to cease sales of Registrable
Securities pursuant to a Suspension, the Company shall, as promptly as
practicable following the termination of the circumstance which entitled the
Company to do so, take such actions as may be necessary to reinstate the
effectiveness of the Registration Statement and/or give written notice to the
Purchasers authorizing them to resume sales pursuant to the Registration
Statement.  If, as a result thereof, the prospectus included in the Registration
Statement has been amended to comply with the requirements of the Securities
Act, the Company shall enclose such revised prospectus with the notice to the
Purchasers given pursuant hereto, and the Purchasers shall make no offers or
sales of Registrable Securities pursuant to the Registration Statement other
than by means of such revised prospectus.  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not cause a Suspension
on more than two occasions during any twelve (12) month period or for more than
thirty (30) days per such occasion.

 

12.  ASSIGNMENT OF REGISTRATION RIGHTS.  The rights of the Purchasers hereunder,
including the right to have the Company register Registrable Securities pursuant
to this Agreement, shall be automatically assignable by each Purchaser if to (i)
an affiliate of a Purchaser (as defined in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended) (a “Purchaser
Affiliate”); (ii) an Immediate Family Member of a Purchaser or a Purchaser
Affiliate or custodian or trustee for the benefit of a Purchaser or a Purchaser
Affiliate or one or more of such Purchaser’s or Purchaser Affiliate’s Immediate
Family Members; (iii) a transferee pursuant to any transfer by such Purchaser
for

 

12

--------------------------------------------------------------------------------


 

bona fide estate planning purposes, either during such Purchaser’s lifetime or
on death by gift, will or intestate succession or (iv) a single transferee of
all or substantially all of the Registrable Securities purchased by the
Purchaser pursuant to the Securities Purchase Agreement if:  (i) the Company is
furnished with written notice of (a) the name and address of such transferee or
assignee, (b) the manner in which the transferee or assignee acquired
Registrable Securities from the Purchaser and (c) the securities with respect to
which such registration rights are being transferred or assigned, (ii) the
transferee or assignee agrees in writing for the benefit of the Company to be
bound by all of the provisions contained herein, and (iii) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement, as applicable.  Any transfer or assignment in accordance
with this Section 12 shall be recorded on the books and records of the Company
and the Company shall take such other measures as are necessary to update the
record owner with the Company’s transfer agent or registrar.  For purposes of
this Agreement, an “Immediate Family Member” means any parent, spouse, sibling,
lineal descendant or lineal descendant of a spouse, including any adoptive
relationships.

 

13.  AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and Purchasers who hold a majority of the
Registrable Securities.  Unless a Purchaser otherwise agrees, each amendment
hereto must similarly affect each Purchaser.  Any amendment or waiver effected
in accordance with this Section 13 shall be binding upon each Purchaser and the
Company.

 

14.  [INTENTIONALLY OMITTED]

 

15.  EQUITABLE REMEDIES.  The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, such remedy being in addition to
and not in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity.

 

16.  MISCELLANEOUS.

 

A.    A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities.  If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

 

13

--------------------------------------------------------------------------------


 

B.    All notices required or permitted hereunder shall be in writing and shall
be deemed effectively given:  (i) upon delivery to the party to be notified,
(ii) when received by email or confirmed facsimile, or (iii) two (2) Business
Days after deposit with a nationally recognized overnight carrier, specifying
next Business Day delivery, with written verification of receipt.  All
communications shall be sent to the Company and the Purchasers as follows or at
such other addresses as the Company or the Purchasers may designate upon ten
(10) days’ advance written notice to the other party:

 

If to the Company:

 

Aastrom Biosciences, Inc.
24 Frank Lloyd Wright Drive, P.O. Box 76
Ann Arbor, Michigan 48105
Attn:  Chief Executive Officer
Fax:  734-418-4410
Email:  tmayleben@aastrom.com

 

with a copy simultaneously transmitted by like means to:

 

Goodwin Procter LLP
Exchange Place
Boston, Massachusetts 02109
Attn:  Mitchell S. Bloom
Fax:  617-570-1055
Email:  mbloom@goodwinprocter.com

 

If to a Purchaser, at its address as set forth on the Schedule of Purchasers
attached to the Securities Purchase Agreement.

 

C.    Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

D.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to principles of conflicts of law.

 

E.    This Agreement, the Securities Purchase Agreement and the other
Transaction Documents (including all schedules and exhibits thereto) constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. 
This Agreement and the Securities Purchase Agreement supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

F.     Subject to the requirements of Section 12 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.

 

G.    The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

14

--------------------------------------------------------------------------------


 

H.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

I.     Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

J.     All consents, approvals and other determinations to be made by the
Purchasers pursuant to this Agreement shall be made by the Purchasers holding a
majority of the Registrable Securities (determined as if all Shares then
outstanding had been converted into or exercised for Registrable Securities)
held by all Purchasers.

 

K.    Each party to this Agreement has participated in the negotiation and
drafting of this Agreement.  As such, the language used herein shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party to this
Agreement.

 

L.    For purposes of this Agreement, the term “Business Day” means any day
other than a Saturday or Sunday or a day on which banking institutions in the
State of New York are authorized or obligated by law, regulation or executive
order to close, and the term “Trading Day” means any day on which the Nasdaq
Capital Market, or if the Common Stock is not then traded on the Nasdaq Capital
Market the principal securities exchange or trading market where the Common
Stock is then listed or traded, is open for trading.

 

M.           All Registrable Securities held or acquired by a Purchaser, any
Purchaser Affiliates and such Purchaser’s or Purchaser Affiliate’s Immediate
Family Members shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

AASTROM BIOSCIENCES, INC.

 

 

 

 

 

By:

/s/ Tim M. Mayleben

 

Name:

Tim M. Mayleben

 

Title:

President and CEO

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

EASTERN CAPITAL LIMITED

 

 

 

 

 

By:

/s/ Mark VanDevelde

 

 

Name:  Mark VanDevelde

 

 

Title:    Director

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Purchasers

 

Eastern Capital Limited,
a Cayman exempted corporation

 

--------------------------------------------------------------------------------